DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of Applicant’s claim amendments on 09/22/2021. The claim amendments are entered. Presently, claims 1-5, 9-12, 16-18, and 21-28 remain pending. Claims 1, 22, and 24 have been amended.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 22, and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 21, 22, 23, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chinaei et al. (“A Topic Model Scoring Approach for Personalized QA Systems”; hereinafter Chinaei) in view of Haggar et al. (US-20150026163-A1; hereinafter Haggar), Adderly et al. (US-20160140446-A1), and Caldwell et al. (US-20130007009-A1).
Regarding Claim 1,
Chinaei teaches a method, comprising: 
initializing a user specific document collection in a document ingestion system of a computer-implemented natural language question answering system (Fig. 2; pg. 86; Formally, given a document in the form of d = (w1, . . . , wM )in a document corpus D, and given a parameter N that represents the total number of different topics to be found by the algorithm;), the user specific document collection being specific to a user (pg. 84; Through its interaction with the user, the personalized QA system can learn incrementally user models based on the user browsed contents and from questions submitted to the system. We assume that a personalized QA system supports some user tasks. While accomplishing their tasks, the users should consult some documents (e.g., news articles).); 
making a determination, using the document ingestion system, that the user is interested in a first specific document, based on an interaction between the user and a shallow analytic system of the computer-implemented natural language question answering system (pg. 89; Figure 2 shows the architecture of our personalized QA system. Our personalized QA system supports user tasks. While accomplishing theirs tasks, the users should consult some documents (e.g., news articles). The document, read by the user, are logged to be used as input to learn the user model.); 
adding the first specific document to the user specific document collection based on the determination (pg. 85; Our QA system includes for instance a logger that collects the documents read by user, a topic modeler that models the topics of interest to the user, etc.); 
receiving a natural language question from the user (pg. 84; In QA systems, the system automatically finds answers to questions asked by the user. For instance, the user may ask How old is the oldest complete genome?); 
(3326-02100)generate a plurality of answers to the natural language question (pg. 89; For testing, we manually extracted the answers from the collection (one to five answers based on the question).); and 
generate a confidence score for each of the answers (pg. 88; To account for user information needs in a personalized QA, we propose a new probabilistic scoring approach based on the topics of questions and candidate answers. In a probabilistic approach, the score of a candidate answer, the snippet returned by a search engine, can be estimated as the probability of the answer given the question. Formally, the score can be calculated as: scorea = p(a|q) (1)).
Chinaei does not explicitly disclose
ingesting, using the document ingestion system, the user specific document collection into a deep question answering system of the computer-implemented natural language question answering system; 

generating a confidence score for each of the answers based on whether the answer has been generated from a document in the user specific document collection, wherein a first confidence score for a first answer generated from the document in the user 2Atty. Docket No.: AUS920160539US1 (3326-02100)specific document collection is higher than a second confidence score for a second answer generated from the document not in the user specific document collection.
However, Haggar teaches
ingesting, using the document ingestion system, the user specific document collection into a deep question answering system of the computer-implemented natural language question answering system (Para [0032] QA mechanisms operate by accessing information from a corpus of data or information (also referred to as a corpus of content), analyzing it, and then generating answer results based on the analysis of this data. Accessing information from a corpus of data typically includes: a database query that answers questions about what is in a collection of structured records, and a search that delivers a collection of document links in response to a query against a collection of unstructured data (text, markup language, etc.).);

Doing so would allow for answer to be generated from a corpus of data (para [0032] Conventional question answering systems are capable of generating answers based on the corpus of data and the input question, verifying answers to a collection of questions for the corpus of data, correcting errors in digital text using a corpus of data, and selecting answers to questions from a pool of potential answers, i.e. candidate answers.).
Adderly teaches
making a determination, using the document ingestion system, that the user is interested in a first specific document, based on an interaction between the user and a shallow analytic system of the computer-implemented natural language question answering system (para [0129] All of this information may be analyzed and scored to generate a score for various classifications of the hypothetical ontological link to thereby determine that, while the hypothetical ontological link may be generally that person A "knows" person B, the category of this "knows" relationship is either "personal," "acquaintance," "professional", or the like. Similar types of categorizations of various other types of hypothetical ontological links may likewise be made based on other types of characteristics of the hypothetical ontological links. i.e personal/acquaintance/professional.); 
generating a plurality of answers to the natural language question, wherein a first portion of the plurality of answers are extracted from the user specific document para [0038] In evaluating the automatically generated set of questions, or sub-set of questions, the QA system analyzes one or more corpora of evidential data to generate candidate answers to the question and identifies evidence supporting and/or refuting the hypothetical ontological relationship (hereafter referred to as "hypothetical links") between information concepts corresponding to the question being answered; see also [0157] and [0161], different electronic sources of information; ); and 
generating a confidence score for each of the answers based on whether the answer has been generated from a document in the user specific document collection (para [0204] The link scoring and analyzer engine 440 not only combines the results of the answers generated from the various questions in the set of questions, but may further analyze the evidence with regard to various characteristics, e.g., timing of the evidence, locations corresponding to the evidence, activities associated with the evidence, and the like, to thereby categorize the type of the hypothetical ontological link so as to more specifically identify the type of link between the information concepts, e.g., person A "knows" person B on a "personal" basis or "professional" basis. The scoring of the sub-links that are aggregated to score the hypothetical ontological link, as well as the scoring of the hypothetical ontological link itself, may involve further evaluation of the supporting evidence with regard to grading of the sources of the evidence, corroboration, and certainty of the statements within the evidence.).

Doing so would allow for grading the reliability of a source for answers. Grading the source of answers would be an improvement to the QA system of Chinaei because it would verify the trustworthiness of the source this increasing the accuracy of the answers generated from the source. (para [0004] The method further comprises identifying, by the data processing system, a source of the evidential statement and determining, by the data processing system, a grading of the source of the evidential statement based on a source grading measurement value indicative of a degree of reliability and credibility of the source. The method also comprises generating, by the data processing system, an indication of trustworthiness of the evidential statement based on the source grading measurement value.)
	Caldwell (US 20130007009 A1) teaches

generating a confidence score for each of the answers based on whether the answer has been generated from a document in the user specific document collection, wherein a first confidence score for a first answer generated from the document in the user 2Atty. Docket No.: AUS920160539US1 (3326-02100)specific document collection is higher than a second confidence score for a second answer generated from the document not in the user specific document collection (para [0031] For example, as described above, information manually entered by a user may receive a high weighting and/or confidence score owing to the source of the entered information. Information received from documents authored directly by the user likewise may receive a high weighting and/or confidence score. On the other hand, information from sources containing text or data entered by a variety of users, for example, a blog site (for example, blogs not written by the subject user) or Internet-based chat forum may receive a lower ranking and/or confidence score because information contained from such sources may not be easily associated with the subject user as opposed to other users contributing text to such sources.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the data extraction of documents of Chinaei with the method of evaluating data sources of Caldwell.
Doing so would allow for evaluating the quality of sources of information. Extracting information for sources with high confidence values improves the accuracy of relevant information extracted (para [0030] For example, manual entries 118 may be weighted higher than information from the friends tags 116 because the manual entries are entered directly by the subject user and may be associated with a higher confidence of having accurate information that may be used for developing and applying expertise tagging to the user.).
Regarding Claim 21,
Chinaei, Haggar, Adderly, and Caldwell teach the method of claim 1. Caldwell further teaches wherein generating the confidence score for each of the answers comprises providing more weight to a first answer that has been generated from a document in the user specific document collection than to a second answer that has not been generated from any document in the user specific document collection (para [0031] For example, as described above, information manually entered by a user may receive a high weighting and/or confidence score owing to the source of the entered information. Information received from documents authored directly by the user likewise may receive a high weighting and/or confidence score. On the other hand, information from sources containing text or data entered by a variety of users, for example, a blog site (for example, blogs not written by the subject user) or Internet-based chat forum may receive a lower ranking and/or confidence score because information contained from such sources may not be easily associated with the subject user as opposed to other users contributing text to such sources.).
Regarding Claim 22,
Claim 22 is the system corresponding to the method of claim 1. Claim 22 is substantially similar to claim 22 and is rejected on the same grounds.
Regarding Claim 23,
Chinaei, Haggar, Adderly, and Caldwell teach the system of claim 22. Caldwell further teaches wherein the at least one processor is further configured to execute the instructions to provide more confidence score weight to a first answer to the natural language question than to a second answer to the natural language question, wherein the first answer to the natural language question has been generated from a document in the user specific document collection, and wherein the second answer to the natural language question has not been generated from any document in the user specific document collection (para [0031] For example, as described above, information manually entered by a user may receive a high weighting and/or confidence score owing to the source of the entered information. Information received from documents authored directly by the user likewise may receive a high weighting and/or confidence score. On the other hand, information from sources containing text or data entered by a variety of users, for example, a blog site (for example, blogs not written by the subject user) or Internet-based chat forum may receive a lower ranking and/or confidence score because information contained from such sources may not be easily associated with the subject user as opposed to other users contributing text to such sources.).
Regarding Claim 24,
Claim 24 is the computer product corresponding to the method of claim 1. Claim 24 is substantially similar to claim 1 and is rejected on the same grounds. 
Regarding Claim 25,
Chinaei, Haggar, Adderly, and Caldwell teach the computer program product of claim 24. Caldwell further teaches wherein the program instructions are further executable by the at least one processor to cause the at least one processor to provide more confidence score weight to a first answer to the natural language question than to a second answer to the natural language question, wherein the first answer to the natural language question has been generated from a document in the user specific document collection, 8 (3326-02100)and wherein the second answer to the natural language question has not been generated from any document in the user specific document (para [0031] For example, as described above, information manually entered by a user may receive a high weighting and/or confidence score owing to the source of the entered information. Information received from documents authored directly by the user likewise may receive a high weighting and/or confidence score. On the other hand, information from sources containing text or data entered by a variety of users, for example, a blog site (for example, blogs not written by the subject user) or Internet-based chat forum may receive a lower ranking and/or confidence score because information contained from such sources may not be easily associated with the subject user as opposed to other users contributing text to such sources.).

Claims 2, 3, 4, 9, 10, 11, 16, 18, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chinaei et al. (“A Topic Model Scoring Approach for Personalized QA Systems”; hereinafter Chinaei) in view of Haggar et al. (US-20150026163-A1; hereinafter Haggar), Adderly et al. (US-20160140446-A1), Caldwell et al. (US-20130007009-A1), and LEE et al. (US-20120330975-A1).
Regarding Claim 2,
Chinaei, Haggar, Adderly, and Caldwell teach the method of claim 21. 
	Chinaei, Haggar, Adderly, and Caldwell do not explicitly disclose
further comprising monitoring, using the document ingestion system, an interaction between the user and the first specific document in the shallow analytic system, wherein the and the interaction between the user and the first specific document in the shallow analytic system comprises an indirect indication that the user is interested in the first document.
However, LEE teaches
further comprising monitoring, using the document ingestion system, an interaction between the user and the first specific document in the shallow analytic system, wherein the and the interaction between the user and the first specific Para [0077] If the user accesses the document 119, the profiling system 170 may determine that the user is interested in the document 119. If, however, the user does not access the document 119, then the profiling system 170 may determine that the user is not interested in the document 119.).
It would have been obvious to persons’ having ordinary skill in the art to combine the personal data documents of Chinaei with the documents of interest of LEE et al.
Doing so would allow for identifying topics of interest for the user (para [0016] monitoring interest in a plurality of documents for a user to identify one or more documents-of-interest to the user; and based on the monitored interest for the user, creating an interest profile for the user by determining a measure of topical interest for the user for at least one of the topics at the upper topic level and for a subtopic of that topic, the subtopic being at the lower topic level.).
Regarding Claim 3,
Chinaei, Haggar, Adderly, Caldwell and Lee teach the method of claim 2.
	Lee further teaches
wherein the indirect indication is based on a number of times the user visits the first specific document, an amount of active time the user spends with the first specific document, or a similarity between the first specific document to a second document that is included in the user specific document collection (para [0078] Similarly, in some example embodiments, the profiling system 170 may monitor the amount of time that a user viewed a document 119. That is, the profiling system 170 may present the document 119 to a user on a display (e.g. a display associated with a user device 150 (FIG. 1)) and may then determine how much time elapsed between the time the document 119 was displayed and the time when the user ceased displaying the document 119. If this time exceeds a predetermined threshold, the profiling system 170 may determine that the user is interested in the document 119.).
Regarding Claim 4,
Chinaei, Haggar, Adderly, and Caldwell teach the method of claim 21.
	Chinaei, Haggar, Adderly, and Caldwell do not explicitly disclose
further comprising monitoring an interaction between the user and the first specific document in the shallow analytic system, wherein the interaction between the user and the first specific document comprises a direct indication that the user is interested in the first specific document and wherein the determination is based on the direct indication.
However, LEE teaches
further comprising monitoring an interaction between the user and the first specific document in the shallow analytic system, wherein the interaction between the user and the first specific document comprises a direct indication that the user is interested in the first specific document and wherein the determination is based on the direct indication (Para [0079] In at least some example embodiments, the profiling system 170 may determine whether a user is interested in a document 119 based on direct input from the user. For example, in at least some embodiments, the profiling system 170 may receive specific user-generated input from a user indicating whether that user was interested in the document 119. For example, a document 119 may be displayed on a display together with an interface element, such as a "like" button or other icon, which allows a user to specifically indicate their interest in a document 119.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the QA system of Chinaei with the QA system of Bagchi.
Doing so would allow for providing the best answers over time (para [0065] When the confidence values of the potential answers change, the answers that are most highly recommended can also change, thereby dynamically allowing the decision-maker to be provided with different best answers as the problem case information evolves over time.).
Regarding Claim 9,
Claim 9 is the system corresponding to the method of claim 1. Claim 9 is substantially similar to claim 2 and is rejected on the same grounds.
Regarding Claim 10,
Claim 10 is the system corresponding to the method of claim 1. Claim 10 is substantially similar to claim 3 and is rejected on the same grounds.
Regarding Claim 11,
Claim 11 is the system corresponding to the method of claim 1. Claim 11 is substantially similar to claim 4 and is rejected on the same grounds.
Regarding Claim 16,
Chinaei, Haggar, Adderly, and Caldwell teach the computer program product of claim 25. 

wherein the program instructions are further executable by the at least one processor to cause the at least one processor to monitor an interaction between the user and the first specific document in the shallow analytic system, and wherein the interaction between the user and the first specific document in the shallow analytic system comprises an indirect indication that the user is interested in the first specific document, and wherein the determination is based on the indirect indication.
However, LEE teaches
wherein the program instructions are further executable by the at least one processor to cause the at least one processor to monitor an interaction between the user and the first specific document in the shallow analytic system, and wherein the interaction between the user and the first specific document in the shallow analytic system comprises an indirect indication that the user is interested in the first specific document, and wherein the determination is based on the indirect indication (Para [0077] If the user accesses the document 119, the profiling system 170 may determine that the user is interested in the document 119. If, however, the user does not access the document 119, then the profiling system 170 may determine that the user is not interested in the document 119.).
It would have been obvious to persons’ having ordinary skill in the art to combine the personal data documents of Chinaei with the documents of interest of LEE et al.
Doing so would allow for identifying topics of interest for the user (para [0016] monitoring interest in a plurality of documents for a user to identify one or more documents-of-interest to the user; and based on the monitored interest for the user, creating an interest profile for the user by determining a measure of topical interest for the user for at least one of the topics at the upper topic level and for a subtopic of that topic, the subtopic being at the lower topic level.).
Regarding Claim 18,
Chinaei, Haggar, Adderly, Caldwell and LEE teach the computer program product of claim 16. LEE further teaches wherein the indirect indication is based on an amount of active time the user spends with the first document or a similarity between the first document to a second document that is included in the user specific document collection (Para [0078] Similarly, in some example embodiments, the profiling system 170 may monitor the amount of time that a user viewed a document 119…If this time exceeds a predetermined threshold, the profiling system 170 may determine that the user is interested in the document 119. If, however, the time did not exceed the predetermined threshold, then the profiling system 170 may determine that the user is not interested in the document 119.).
Regarding Claim 26,
Chinaei, Haggar, Adderly, and Caldwell teach the computer program product of claim 24.
	Chinaei, Haggar, Adderly, and Caldwell do not explicitly disclose 
wherein the program instructions are further executable by the at least one processor to cause the at least one processor to monitor, using the document ingestion system, an interaction between the user and the first specific document in the shallow analytic system, wherein the interaction between the user and the first specific document in the shallow analytic system comprises an indirect indication that the user 
However, LEE teaches
wherein the program instructions are further executable by the at least one processor to cause the at least one processor to monitor, using the document ingestion system, an interaction between the user and the first specific document in the shallow analytic system, wherein the interaction between the user and the first specific document in the shallow analytic system comprises an indirect indication that the user is 8Atty. Docket No.: AUS920160539US1 (3326-02100)interested in the first specific document, and wherein the determination is based on the indirect indication (Para [0077] If the user accesses the document 119, the profiling system 170 may determine that the user is interested in the document 119. If, however, the user does not access the document 119, then the profiling system 170 may determine that the user is not interested in the document 119.).
It would have been obvious to persons’ having ordinary skill in the art to combine the personal data documents of Chinaei with the documents of interest of LEE et al.
Doing so would allow for identifying topics of interest for the user (para [0016] monitoring interest in a plurality of documents for a user to identify one or more documents-of-interest to the user; and based on the monitored interest for the user, creating an interest profile for the user by determining a measure of topical interest for the user for at least one of the topics at the upper topic level and for a subtopic of that topic, the subtopic being at the lower topic level.).
Regarding Claim 27,
para [0078] Similarly, in some example embodiments, the profiling system 170 may monitor the amount of time that a user viewed a document 119. That is, the profiling system 170 may present the document 119 to a user on a display (e.g. a display associated with a user device 150 (FIG. 1)) and may then determine how much time elapsed between the time the document 119 was displayed and the time when the user ceased displaying the document 119. If this time exceeds a predetermined threshold, the profiling system 170 may determine that the user is interested in the document 119.).

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chinaei et al. (“A Topic Model Scoring Approach for Personalized QA Systems”; hereinafter Chinaei) in view of Haggar et al. (US-20150026163-A1; hereinafter Haggar), Adderly et al. (US-20160140446-A1), Caldwell et al. (US-20130007009-A1), and Todhunter et al. (US-20100235164-A1; hereinafter Todhunter).
Regarding Claim 5,
Chinaei, Haggar, Adderly, and Caldwell teach the method of claim 21. 
	Chinaei, Haggar, Adderly, and Caldwell do not explicitly disclose

However, Todhunter teaches
wherein ingesting the user specific document collection comprises running one or more text analytic algorithms over raw text in the first document (Para [0064] The Semantic Analyzer 300 receives parsed text 14 and produces the semantically analyzed text 16. The Semantic Analyzer 300 has an eSAO Recognizer 310 that performs expanded Subject-Action-Object (eSAO) semantic relations (or relationship) recognition, and finds eSAOs in the form of eSAO sets, and a C-E Recognizer 320 that performs Cause-Effect semantic relations (or relationship) recognition within and/or between eSAOs.), and wherein ingesting the user specific document collection comprises storing annotations generated by the one or more text analytic algorithms in memory accessible to the deep question answering system (Para [0072] Semantic labels (Subject|Object|IndirectObject, eSAO, C-E) set by the Linguistic Analyzer 30 in the input text in the semantic analysis stage correspond to three major types of knowledge about outside world/subject domain (i.e., objects, facts, and the rules reflecting regularities of the outside world/knowledge domain) and together with lexical, grammatical, and syntactic tags cover practically all lexical units of the input text and provide efficient computer-based technology for developing linguistic patterns for further text semantic labeling depending on the purpose, that is for target semantic labeling.).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the QA system of Chinaei with the semantic labelling of Todhunter et al.
Doing so would allow for an answer to be quickly searched from an electronic corpus (Para [0094] The semantically labeled question proceeds further to the Searcher 100 that performs an automatic search of the answer to the input question.).
Regarding Claim 12,
Claim 12 is the system corresponding to the method of claim 1. Claim 12 is substantially similar to claim 5 and is rejected on the same grounds.

Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chinaei et al. (“A Topic Model Scoring Approach for Personalized QA Systems”; hereinafter Chinaei) in view of Haggar et al. (US-20150026163-A1; hereinafter Haggar), Adderly et al. (US-20160140446-A1), Caldwell et al. (US-20130007009-A1), LEE et al. (US-20120330975-A1), and Shepard et al. (US-20170206337-A1).

Regarding Claim 17,
Chinaei, Haggar, Adderly, Caldwell and LEE teach the computer program product of claim 16. 
	Chinaei, Haggar, Adderly, Caldwell, and LEE do not explicitly disclose

However, Shepard teaches
wherein the indirect indication is based on a determination that a number of times the user visits the first document is greater than a threshold value (Para [0054] Optionally, to ensure that the user reviews the content item and/or is interested in any presented item, then the system may determine whether the patient selected the outputted item for viewing 511, such as by activating a selection sector of the user interface….The system may continue to present the item until either the patient selects it for viewing or after a threshold number of access events 512 (e.g., a number of times that the user accessed the system without selecting the content, or a threshold period of time on the system without selecting the content item.).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine user interaction monitoring of Chinaei with the number of visits threshold of Shepherd et al.
Doing so would allow for content to be selected pertaining to the user (para [0056] In addition or alternatively, the system may select content associated with behavioral influencers that are progressively more difficult for the patient to challenge their knowledge and confidence.).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Chinaei et al. (“A Topic Model Scoring Approach for Personalized QA Systems”; hereinafter Haggar et al. (US-20150026163-A1; hereinafter Haggar), Adderly et al. (US-20160140446-A1), Caldwell et al. (US-20130007009-A1), LEE et al. (US-20120330975-A1), and Todhunter et al. (US-20100235164-A1; hereinafter Todhunter).
Regarding Claim 28,
Chinaei, Haggar, Adderly, Caldwell and LEE teach the computer program product of claim 26.
Chinaei, Haggar, Adderly, Caldwell and LEE do not explicitly disclose
wherein ingesting the user specific document collection comprises the program instructions being further executable by the at least one processor to cause the at least one processor to: 
run one or more text analytic algorithms over raw text in the first specific document; and 
store annotations generated by the one or more text analytic algorithms in memory accessible to the natural language question answering system.
	However, Todhunter teaches
run one or more text analytic algorithms over raw text in the first specific document (Para [0064] The Semantic Analyzer 300 receives parsed text 14 and produces the semantically analyzed text 16. The Semantic Analyzer 300 has an eSAO Recognizer 310 that performs expanded Subject-Action-Object (eSAO) semantic relations (or relationship) recognition, and finds eSAOs in the form of eSAO sets, and a C-E Recognizer 320 that performs Cause-Effect semantic relations (or relationship) recognition within and/or between eSAOs.); and 
Para [0072] Semantic labels (Subject|Object|IndirectObject, eSAO, C-E) set by the Linguistic Analyzer 30 in the input text in the semantic analysis stage correspond to three major types of knowledge about outside world/subject domain (i.e., objects, facts, and the rules reflecting regularities of the outside world/knowledge domain) and together with lexical, grammatical, and syntactic tags cover practically all lexical units of the input text and provide efficient computer-based technology for developing linguistic patterns for further text semantic labeling depending on the purpose, that is for target semantic labeling.).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the QA system of Chinaei with the semantic labelling of Todhunter et al.
Doing so would allow for an answer to be quickly searched from an electronic corpus (Para [0094] The semantically labeled question proceeds further to the Searcher 100 that performs an automatic search of the answer to the input question.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. BIESTERFELD (US 20190361980 A1) - INFERRING CONFIDENCE AND NEED FOR NATURAL LANGUAGE PROCESSING OF INPUT DATA.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K NGUYEN whose telephone number is (571)272-0217. The examiner can normally be reached Mon - Fri 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/H.N./Examiner, Art Unit 2121                                                                                                                                                                                                        



/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121